Citation Nr: 0714124
Decision Date: 05/11/07	Archive Date: 06/27/07

Citation Nr: 0714124	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-28 675A	)	DATE MAY 11 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

On December 1, 2006, the Board issued a decision in this 
case, denying the benefit sought on appeal.


FINDINGS OF FACT

The record indicates that evidence pertinent to the veteran's 
appeal was received at the RO on October 26, 2006, prior to 
the Board's decision dated in December 2006, but was not 
associated with the claims folder in time for the Board to 
consider it.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision in December 2006, denying his 
appeal for service connection for hypertension, to include as 
secondary to diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2006).




ORDER TO VACATE

The record indicates that evidence pertinent to the veteran's 
appeal was received at the RO on October 26, 2006, prior to 
the Board's decision dated in December 2006, but was not 
associated with the claims folder in time for the Board to 
consider it.  In essence, this evidence consisted of a 
private medical statement which provided a nexus between the 
veteran's hypertension and his service-connected diabetes 
mellitus.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).  Since the evidence received at 
the RO in October 2006 was pertinent to the veteran's appeal 
and was not associated with the claims folder until after the 
Board issued its decision, the Board concludes that the 
veteran was denied due process.

Accordingly, the December 1, 2006, Board decision denying 
service connection for the veteran's hypertension, to include 
as secondary to diabetes mellitus, is vacated.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0637194	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-28 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's hypertension was first diagnosed many years 
after his separation from active duty, and no competent 
medical opinion is of record which causally relates the 
disability to that period.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's hypertension is 
secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection is not warranted for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
April and May 2002, both of which were clearly prior to the 
December 2002 rating decision that is the subject of this 
appeal.  He was also sent additional notice by letters dated 
in September 2003, December 2003, and May 2004.  Taken 
together, these letters informed the veteran of the criteria 
necessary to establish service connection for a claimed 
disability, as well as what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute 
regarding the veteran's service connection claim.  Element 
(3) is in dispute, and was addressed by the notification 
letters noted above.  The Board notes that the veteran was 
not provided with notification regarding elements (4) and 
(5).  Nevertheless, for the reasons stated below, the Board 
concludes that service connection is not warranted for the 
veteran's hypertension.  Accordingly, any deficiency with 
respect to the notice mandated by Dingess/Hartman, has been 
rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he was accorded a VA medical examination regarding 
this case in October 2003.  Moreover, as noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the July 2006 hearing.  The Board also notes 
that the record was kept open for 60 days following this 
hearing for the veteran to submit additional evidence in 
support of his claim, but that no such evidence appears to 
have been submitted.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes that the term hypertension means 
diastolic blood pressure is predominantly 90 mm or greater or 
systolic blood pressure is predominantly 160 mm or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Accordingly, there is no prejudice to 
the veteran by the Board proceeding with the adjudication of 
this claim.  See Bernard, supra.


Analysis.  Initially, the Board notes that there is no 
indication of hypertension in the veteran's service medical 
records.  For example, his blood pressure was noted as being 
136/80 (systolic/diastolic) on his January 1968 pre-induction 
examination, and 130/80 on his October 1969 separation 
examination.  Moreover, on a concurrent October 1969 Report 
of Medical history he checked the box to indicate he had not 
experienced high or low blood pressure.

The Board further notes that the first competent medical 
diagnosis of hypertension appears to be records dated in 
2001, decades after the veteran's separation from service.  
As such, it was clearly not present to a compensable degree 
within the first post-service year, and service connection 
cannot be established on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

In addition, there is no competent medical evidence relating 
the etiology of the veteran's current hypertension directly 
to his period of active duty, nor does the veteran contended 
otherwise.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is directly related to his period of 
active duty.

The Board also notes that the only competent medical opinion 
to address the issue of whether the veteran's hypertension is 
secondary to his service-connected diabetes mellitus is that 
of the October 2003 VA examiner.  In pertinent part, the 
examiner noted that the veteran's claims folder had been 
reviewed.  Following review of laboratory tests, the examiner 
opined that they showed it was not likely as not that the 
veteran's hypertension was secondary to diabetes mellitus 
type 2.  As this opinion was based upon both an examination 
of the veteran and review of his claims folder, the Board 
finds that he had an adequate foundation upon which to base 
this opinion.  Moreover, no competent medical opinion is 
otherwise of record which specifically refutes the examiner's 
opinion, or which otherwise supports the veteran's contention 
that his hypertension is secondary to his service-connected 
diabetes mellitus, to include on the basis of aggravation.

The Board notes that the veteran testified that clinicians 
had informed him that his hypertension was secondary to his 
diabetes, and that his own research had shown that such a 
relationship was likely.  However, as noted above, the Board 
has already determined that the veteran's contentions do not 
constitute competent medical evidence.  Moreover, the Court 
has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  Further, the Board wishes to reiterate that the record 
was kept open for 60 days following the July 2006 hearing in 
order for the veteran to submit additional evidence, to 
include a medical nexus statement, but no such evidence 
appears to have been submitted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to diabetes mellitus, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


